Citation Nr: 1629926	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  13-14 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for service-connected right knee arthritis.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected instability of the right knee.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active duty service from April 1973 to April 1978 and additional reserve service in the Georgia Air National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the substantive appeal dated in May 2013, the Veteran requested a hearing at the Board's offices in Washington, DC.  A Central Office hearing was scheduled for June 2016.  Prior to the scheduled hearing, in May 2016, the Veteran's representative submitted a motion for a Travel Board hearing.  Therefore, this matter should be remanded to schedule the Veteran for the requested hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the Atlanta RO. The RO should notify the Veteran and her representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2015).  After the hearing, the claims file should be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




